UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1760


KATHARINE B. DILLON,

                Plaintiff – Appellant,

          and

VINCENT ARTHUR BUTLER; JOAN M. PATE,

                Plaintiffs,

          v.

THERESA MARIE BUTLER; PATRICIA B. GUIN, individually and as
Executor of the Estate of DAVID R. GUIN; REGINA B. SRIRAMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-00424-WO-JLW)


Submitted:   December 15, 2016              Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Katharine B. Dillon, Appellant Pro Se. Christopher Terry Graebe,
GRAEBE HANNA & SULLIVAN, PLLC, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Katharine B. Dillon appeals from the district court’s orders

dismissing her civil complaint with prejudice for lack of subject

matter jurisdiction and denying her motion for reconsideration.

On   appeal,     she   does    not       challenge    the    jurisdictional

determination, but contends that the district court should have

dismissed the complaint without prejudice.

     Because a dismissal for lack of jurisdiction is without

prejudice, see S. Walk at Broadlands Homeowner’s Ass’n, Inc. v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013), we

affirm   the   dismissal   order   as    modified    to   reflect   that   the

dismissal is without prejudice.         See 28 U.S.C. § 2106 (2012).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                      AFFIRMED AS MODIFIED




                                     3